DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/04/21. The applicant has overcome the objections, the 35 USC 112 rejection and the prior art rejections as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected for the reasons of record: 

Election/Restrictions
Claims 1-8 and 14-15 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/19/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 9-12 and 16-17 is withdrawn. Thus, claims 9-12 and 16-17, directed to another species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 18 and 20-21, directed to a different invention/inventive group, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Claims 18 and 20-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/20 and the 02/04/21 office action. Applicant’s election of Group I and Species I-A-1 and –B-1 (i.e., claims 1-8 and 13-15) in the reply filed on 12/21/20 is acknowledged.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: with respect to claims 1-12 and 14-17, the applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 05/04/21 and the office action dated 02/04/21 for details. 
Claims 1-12 and 14-17 are allowed.

Response to Arguments
Applicant’s arguments, filed 05/04/21, with respect to claims 1-12 and 14-17 have been fully considered and are persuasive.  Thus, the prior art rejection has been withdrawn. 
This application is in condition for allowance except for the presence of claims 18 and 20-21 directed to an invention non-elected without traverse in the reply filed on 12/21/20 and the 02/04/21 office action. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727